Citation Nr: 1023859	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to June 
1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, in which the RO 
denied service connection for bilateral hearing loss and 
tinnitus.  

In September 2007, the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  In a 
December 2008 letter, the RO informed the Veteran that his 
hearing was scheduled in January 2009.  The Veteran did not 
attend this hearing; rather, on the date of the hearing, his 
representative indicated that the Veteran was unable to 
attend the hearing due to illness, and requested that the 
hearing be rescheduled.  Accordingly, in January 2010, the 
Board remanded the claims on appeal to schedule the Veteran 
for a Travel Board hearing.  A March 2010 letter from the RO 
advised him that his hearing was scheduled for April 2010.  
Although the hearing notification was not returned by the 
U.S. Postal Service as undeliverable, the Veteran failed to 
report for the scheduled hearing, and has not subsequently 
requested rescheduling of the hearing.  As such, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss was not demonstrated within a year after 
separation from service, and has not been shown to be related 
to an event, injury, or disease in service.

3.  Tinnitus has not been shown to be related to an event, 
injury, or disease in service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
hearing loss and tinnitus was received in April 2006.  
Thereafter, he was notified of the general provisions of the 
VCAA by the RO in correspondence dated in May 2006.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and the September 2006 
rating decision was issued.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim. Notice as to this matter was provided in 
May 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  The 
Veteran was also afforded a VA audiology examination to 
assess the current nature and etiology of his claimed 
disabilities.

The Board recognizes that, in her June 2010 Informal Hearing 
Presentation (IHP), the Veteran's representative argued that 
the September 2006 VA examination was inadequate, as the 
examiner was asked to opine as to whether or not it was as 
likely as not that the Veteran's hearing loss and tinnitus 
are related to military noise exposure, and she indicated 
that she could not relate without resorting to speculation 
whether the conditions were related to service.  The Board 
recognizes that, when VA undertakes to provide a VA 
examination, it must ensure that such an examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
However, despite the June 2010 argument, the Board finds that 
the September 2006 VA examination is adequate to address the 
claims on appeal.  

In this regard, careful review of the examination report 
reflects that the examiner acknowledged that she was asked to 
provide an opinion as to whether or not it was at least as 
likely as not that current hearing loss and/or tinnitus was 
related to military noise exposure.  In response, she 
indicated that it was less likely as not (less than 50/50 
probability).  As such, the Board finds that she provided an 
opinion regarding a relationship between hearing loss and 
tinnitus and service.  While she stated that she could not 
relate tinnitus without resorting to speculation, the Board 
finds that this statement does not indicate that she could 
not provide an opinion regarding the relationship between 
tinnitus and in-service noise exposure without resorting to 
speculation, but, rather that she could not relate tinnitus 
to in-service noise exposure without resorting to 
speculation.  Further, she provided a rationale for this 
statement, specifically, that the Veteran had reported two 
different events and times of tinnitus.  Based on the 
foregoing, the Board finds that the September 2006 VA 
examination is adequate to address the claims on appeal and 
remand is not necessary for a new VA examination.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim is focused upon (1) the existence of 
a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, 
including organic diseases of the nervous system (such as 
sensorineural hearing loss), if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.   38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

Factual Background and Analysis 

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to acoustic trauma in service.  In 
his April 2006 claim for service connection, he stated that 
he was exposed to military noise during his work as an air 
police officer, guarding airplanes.  His DD Form 214 confirms 
that he was a member of the Air Police Squadron.

Service treatment records are negative for complaints 
regarding or treatment for hearing loss or tinnitus.  On 
enlistment examination in April 1952, there was cerumen in 
both ears.  Hearing was 15/15 for whispered voice, 
bilaterally.  Service treatment records reflect that in 
September 1953, he was seen at the ENT clinic for pimples in 
his ears that were described as blackheads. The blackheads 
were extracted and a lotion was prescribed.  On separation 
examination in June 1954, clinical evaluation of the ears was 
normal.  Hearing was again 15/15 for whispered voice, 
bilaterally.    

While there is no evidence of hearing loss in service, the 
Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.   See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Records of VA treatment dated from October 2006 to January 
2008 include an assessment of hearing loss and tinnitus.  

The Veteran was afforded a VA audiology examination in 
September 2006.  The examiner noted that the Veteran worked 
as a military police officer with the air police.  The 
Veteran gave a history of in-service noise exposure from jet 
engine noise.  He also described occupational noise exposure 
in his work as an industrial cleaner, stating that he dove to 
pressure wash ships, adding that his ears hurt because of 
pressure build up.  He denied recreational noise exposure.  
He also described recurrent bilateral tinnitus.  He initially 
reported that he had tinnitus since service, when a "space 
ship" landed and it was very loud, but, he then reported 
that he had only had tinnitus for a few years, along with a 
sinus infection.  

In a questionnaire answered in conjunction with the 
examination, the Veteran described his military and 
occupational noise exposure.  He stated that he did not wear 
ear/noise protection in service, but did wear ear/noise 
protection in his civilian job.  He reported that he was 
currently having problems with his hearing, which he first 
noticed on active duty and after discharge and that he had 
problems with hearing in service, adding that his ears became 
very sensitive.  He also stated that he had persistent 
ringing or noises in his ears which he first noticed in 
service, but also that he had tinnitus for a few years.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
65
LEFT
30
35
40
50
50

Speech recognition scores on the Maryland CNC Word List were 
96 percent, bilaterally.  The diagnosis was mild to 
moderately severe sensorineural hearing loss, bilaterally.  

The examiner was asked to provide an opinion regarding 
whether it was at least as likely as not that current hearing 
loss and/or tinnitus was related to military noise exposure.  
The examiner acknowledged review of the service treatment 
records and opined that it was less likely as not (less than 
50/50 probability).  In providing a rationale for this 
opinion, she stated that she could not relate tinnitus to 
military noise exposure without resorting to speculation, as 
the Veteran reported two different events and times of 
tinnitus.  She added that the military record provided no 
substantive evidence that hearing loss occurred in service.  
She acknowledged that normal findings on the whispered voice 
tests could not be considered as normal hearing, as these 
tests were subjective and insensitive to high frequency 
hearing loss, but added that, even if the discharge physical 
failed to detect hearing loss, there was no evidence in the 
record that the Veteran acknowledged auditory injuries during 
the discharge physical when given the opportunity to do so.  
The examiner concluded by noting that contributions to the 
Veteran's current hearing threshold levels by occupational or 
recreational noise exposure or aging could not be determined, 
and that repeated noise exposure over a lifetime contributed 
to tinnitus and a large percentage of the general population 
complained of tinnitus without any definite loud noise 
exposure.  

The September 2006 VA audiological examination clearly shows 
that the Veteran has current bilateral hearing loss 
disability for VA purposes, as defined by 38 C.F.R. § 3.385, 
as well as current tinnitus.  Thus, the first element of each 
claim for service connection, a current disability, is 
satisfied.  

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, he is competent to assert the occurrence 
of in-service injury, to include in-service noise exposure.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Hence, the only questions remaining for resolution are 
whether there exists a medical nexus between current 
bilateral hearing loss disability and service, and/or between 
current tinnitus and service.

The Board acknowledges that the Veteran has reported, as he 
is competent to do, a continuity of symptomatology of 
bilateral hearing loss since service.  Specifically, during 
the September 2006 VA examination, he reported that he first 
noticed a hearing problem on active duty and after discharge.  
However, such report must be weighed against the medical 
evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  

The Board has also considered the fact that, during the VA 
examination, the Veteran initially reported that he had 
tinnitus since service, when a "space ship" landed.  While 
this statement reflects a continuity of symptomatology of 
tinnitus since service, during the same examination, the 
Veteran stated that he had only had tinnitus for a few years, 
along with a sinus infection.  Due to these contradictory 
statements, the Board finds that the Veteran's statements 
regarding the onset of his tinnitus, and continuity of his 
tinnitus symptomatology since service, are not credible.  See 
Buchanan, 451 F.3d at 1337 (Board may find lay evidence lacks 
credibility due to inconsistent statements).

Significantly, the September 2006 VA audiologist, who 
reviewed the claims file, examined the Veteran, and 
considered his history of in-service noise exposure and his 
report that his hearing loss began during service, opined 
that it was less likely as not (less than a 50/50 
probability) that hearing loss and/or tinnitus was related to 
military noise exposure.  The Board finds this opinion 
dispositive of the question of whether the Veteran's current 
bilateral hearing loss and tinnitus were incurred in or 
aggravated by service, as the examiner's findings were based 
on a review of the service treatment records, a thorough 
physical examination, to include audiometric testing, and 
consideration of the Veteran's assertions.  In addition, the 
examiner provided a rationale for her opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470- 71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

Thus, the only competent, probative (persuasive) opinion on 
the question of whether bilateral hearing loss and tinnitus 
are etiologically related to service weighs against the 
claims for service connection.  The Veteran has not presented 
or identified any existing, contrary medical opinion that, in 
fact, supports the claims for service connection.  

The Board has considered the fact that, in providing a 
rationale for her opinion in regard to tinnitus, the examiner 
indicated that she could not relate tinnitus to military 
noise exposure without resorting to speculation; however, as 
discussed above, this conclusion was supported by clearly-
stated rationale, that is, that the Veteran had reported two 
different events and times of tinnitus.  There is simply no 
competent medical evidence of record relating the current 
tinnitus to service.    

The Board has considered whether service connection for 
bilateral hearing loss could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, 
no medical evidence demonstrates that the Veteran experienced 
sensorineural hearing loss to a compensable level within a 
year after his discharge from active duty, rather, the first 
medical evidence of bilateral hearing loss is on VA 
examination in September 2006.  Therefore, service connection 
for sensorineural hearing loss cannot be established on a 
presumptive basis.  Moreover, the Board points out that 
passage of many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection. 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, based on the foregoing, the Veteran is not 
entitled to service connection for bilateral hearing loss or 
tinnitus.  

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the Veteran's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claims.  Laypersons, 
such as the Veteran and his representative, are generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  While the Veteran may report on the 
symptoms of his claimed disabilities; the evidence of record 
does not contain a medical nexus opinion relating his 
bilateral hearing loss or tinnitus to service.

For all the foregoing reasons, the claims for service 
connection are denied.  In arriving at this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


